 

Exhibit 10.1

ModusLink Global Solutions, Inc.

FY 2011 Executive Management Incentive Plan

 

1. Purpose

The objective of the FY 2011 Executive Management Incentive Plan (“2011 EMIP
Plan” or “Plan”) is to recognize and reward the achievement of financial,
business and management goals that are essential to the success of ModusLink
Global Solutions, Inc. and its subsidiaries.

 

2. Period of Effectiveness

This Plan relates to the 2011 fiscal year, August 1, 2010 to July 31, 2011.

 

3. Eligibility

 

  A. Certain executive employees of the Company, as determined by the Committee,
are eligible to be Participants. The Company will issue all Participants a
notice of their eligibility and their individual Plan components by providing a
document in the form of Appendix A to each eligible Participant.

 

  B. To be eligible for any payment under the Plan, a Participant must be an
active employee of the Company on the date actual Plan payments are made,
provided, however, that a Participant will remain eligible for a payment under
the Plan to the extent such Participant (i) was employed by the Company for the
Plan Period and (ii) has his or her employment with the Company involuntarily
terminated by the Company without Cause after the Plan Period but prior to the
date Plan payments are made.

 

4. Definitions

As used herein, the following capitalized terms shall have the following
definitions:

 

  A. “Base Salary” is the total actual amount of base salary earned by the
Participant during the Plan Period (or portion thereof) during which the
Participant was a Participant.

 

  B.

“Cause” means a good faith finding by a majority of the members of the Board of
Directors of the Company, after giving the Participant an opportunity to be
heard, of: (i) grossly negligent or willful misconduct by the Participant in
connection with his or her employment duties, (ii) failure by the Participant
(other than due to disability) to perform his or her duties or responsibilities
required pursuant to his or her employment, after written notice and an
opportunity to cure, (iii) misappropriation by the Participant of the assets or
business opportunities of the Company, or its affiliates, (iv) embezzlement or
other financial or other fraud committed by the Participant, (v) the Participant
knowingly allowing any third party to commit any of the acts



--------------------------------------------------------------------------------

 

described in any of the preceding clauses (iii) or (iv), or (vi) the
Participant’s indictment for, conviction of, or entry of a plea of no contest
with respect to, any felony or any crime involving moral turpitude.

 

  C. “Committee” means the Human Resources and Compensation Committee of the
Board of Directors of ModusLink Global Solutions, Inc.

 

  D. “Free Cash Flow,” as used herein, means “Net cash (used in) provided by
operating activities of continuing operations” minus “Additions to property and
equipment” as each such line item appears and is reported in the Company’s
publicly filed financial statements, excluding the impact of (i) any
acquisitions or divestitures, (ii) any goodwill impairment, (iii) any change to
@Ventures budgeted expenses and (iv) any expenses related to the Company’s 2010
director nomination process and the resolution thereof.

 

  E. “ModusLink” or the “Company” means ModusLink Global Solutions, Inc. and its
subsidiaries.

 

  F. “Operating Income,” as used herein, means operating income as reported in
the Company’s publicly filed financial statements, excluding the impact of
(i) any acquisitions or divestitures, (ii) any goodwill impairment, (iii) any
change to @Ventures budgeted expenses and (iv) any expenses related to the
Company’s 2010 director nomination process and the resolution thereof.

 

  G. “Participants” mean those certain designated executive ModusLink employees
whose roles and responsibilities are deemed by the Committee to be critical to
operations and who have direct responsibility for or impact on achieving the
financial results of the Company.

 

  H. “Payout Amount” means any payout made under this Plan.

 

  I. “Plan Period” or “Fiscal Year” means the time period from August 1, 2010
through July 31, 2011.

 

  J. “Revenue,” means revenue as reported in the Company’s publicly filed
financial statements, excluding the impact of any acquisitions or divestitures.

 

  K. “Target Payout Percentage” as used herein, means the bonus percentage that
will be earned at full achievement of goals for all Plan components at their
“target” levels in each of the Plan Periods.

 

5. Target Payout Percentage

Participants will be assigned a Target Payout Percentage for the 2011 EMIP Plan,
expressed as a percentage of Base Salary. The Target Payout Percentage will vary
according to the Participant’s position. Actual payout percentage will vary
based on the factors described in Section 6 below.

 

 

Page 2.



--------------------------------------------------------------------------------

 

6. Components and Targets

The Payout Amounts will be determined based upon achievement against Revenue,
Operating Income, and Free Cash Flow targets. A percentage of each Participant’s
Target Payout Percentage will be allocated to each of the relevant components
for that Participant on a 40%, 40% and 20% basis among Revenue, Operating Income
and Free Cash Flow, respectively.

 

  A. Revenue

Each Participant’s Target Payout Percentage will include a component based on a
Revenue target. Each Participant will be informed of the “Threshold Level,” the
“Target Level” and the “Maximum Level” for Revenue for the Plan Period.

 

  B. Operating Income

Each Participant’s Target Payout Percentage will include a component based on an
Operating Income target. Each Participant will be informed of the “Threshold
Level,” the “Target Level” and the “Maximum Level” for Operating Income for the
Plan Period.

 

  C. Free Cash Flow

Each Participant’s Target Payout Percentage will include a component based on a
Free Cash Flow target. Each Participant will be informed of the “Threshold
Level,” the “Target Level” and the “Maximum Level” for Free Cash Flow for the
Plan Period.

 

7. No Gate

Each component (Revenue, Operating Income, and Free Cash Flow) will be
separately considered in calculating performance against targets and therefore
no “gate” will apply to payouts under this Plan.

No payout will be made without approval from the Committee.

 

8. Calculation of Achievement and Overachievement Adjustments

 

  A. Revenue

In the event that the Threshold Level for Revenue is achieved, each Participant
would be eligible to receive a portion of the Revenue component of his or her
Target Payout Percentage based on a pro rata sliding scale running between 25%
to 100% based on the spread between the Threshold Level and the Target Level. If
Revenue exceeds the Target Level, the total payout made to the Participant for
Revenue will be based on a pro rata sliding scale running between 100% and 200%
based on the spread between the Target Level and the Maximum Level.

 

 

Page 3.



--------------------------------------------------------------------------------

 

  B. Operating Income

In the event that the Threshold Level for Operating Income is achieved, each
Participant would be eligible to receive a portion of the Operating Income
component of his or her Target Payout Percentage based on a pro rata sliding
scale running between 25% to 100% based on the spread between the Threshold
Level and the Target Level. If Operating Income exceeds the Target Level, the
total payout made to the Participant for Operating Income will be based on a pro
rata sliding scale running between 100% and 200% based on the spread between the
Target Level and the Maximum Level.

 

  C. Free Cash Flow

In the event that the Threshold Level for Free Cash Flow is achieved, each
Participant would be eligible to receive a portion of the Free Cash Flow
component of his or her Target Payout Percentage based on a pro rata sliding
scale running between 25% to 100% based on the spread between the Threshold
Level and the Target Level. If Free Cash Flow exceeds the Target Level, the
total payout made to the Participant for Revenue will be based on a pro rata
sliding scale running between 100% and 200% based on the spread between the
Target Level and the Maximum Level.

 

9. Payout Calculations

 

  A. A Participant’s Payout Amount will be calculated by multiplying for each
component (A) the Target Payout Percentage, by (B) the weight percentage
associated with the component per Section 6 above, by (C) the achievement level
for such component computed in accordance with Section 8 above, by (D) the
Participant’s Base Salary; and then adding the three resulting amounts.

 

  B. If the employee’s Target Payout Percentage changes during the Fiscal Year,
the bonus payout will be pro-rated as follows: The new Target Payout Percentage
will apply to the number of full months at the new target. The previous Target
Payout Percentage will apply to the prior months.

 

  C. Results exceeding the Maximum Level will be eligible for additional payouts
at the discretion of the Board.

 

  D. The payments will be made in accordance with the Company’s normal payroll
practices.

 

10. Administration of Plan; Miscellaneous Matters

 

  A. Payment on any particular occasion of any bonus amount in accordance with
this Plan shall not create the presumption that any further bonus amount will be
paid to the Participant thereafter under this Plan or otherwise.

 

 

Page 4.



--------------------------------------------------------------------------------

 

  B. Participants who live and work in a non-United States location will have
their Plan payout calculations performed and payouts issued in their local
currency, unless a specific ex-patriate or other employment agreement
specifically provides otherwise.

 

  C. The adoption of this Plan shall not be deemed to give any employee the
right to be retained in the employ of ModusLink Global Solutions or its
subsidiaries or to interfere with the right of the Company to dismiss any
employee at any time, for any reason not prohibited by law nor shall it be
deemed to give the Company the right to require any employee to remain in its
employ.

 

  D. Payments under this Plan are not to be considered for any purpose as part
of the Participant’s base salary or wages.

 

  E. The financial targets assigned and recognized as goals on any of the
performance factors may be removed, revised or otherwise modified by the
Committee at any time for any reason or for no reason.

 

  F. The Committee’s interpretation of the Plan is final and is in the sole and
absolute discretion of the Committee. The Committee shall define and interpret
the Plan components in their sole discretion. The Committee reserves the right
to make final and binding decisions regarding the amount of incentive, if any,
to be paid to any Participant. The Committee also reserves the right to amend,
terminate and modify this Plan at any time in its sole discretion with or
without notice. Each Participant, by signing a Certificate of Acknowledgment
attached hereto as Appendix B, specifically acknowledges this right and agrees
to be bound by the terms of the Plan.

 

  G. No Participant or third party acting on behalf of or through a Participant
shall have any power or right to transfer, assign, anticipate, hypothecate,
mortgage, commute, modify or otherwise encumber in advance any amounts that may
be payable hereunder, nor shall any of said amounts be subject to seizure for
payment of debt, judgments, alimony or separate maintenance owed by a
Participant, or be transferable by operation of law in the event of a
bankruptcy, or otherwise.

 

  H. This Plan is administered by, and all decisions regarding any payments
hereunder shall be made from ModusLink Global Solutions, Inc. regardless of
whether a Participant is employed by ModusLink Global Solutions or one of its
subsidiaries.

 

  I. If any term or condition of this Plan is found to be in non-conformance
with a given state or federal or other law, that term or condition will be
non-enforceable but will not negate other terms and conditions of the Plan.

 

  J. The Plan shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts. Any legal actions arising out of or relating
to this Plan shall be brought exclusively in the state and federal courts
located in Middlesex or Suffolk County, Massachusetts.

 

 

Page 5.



--------------------------------------------------------------------------------

 

Appendix A

FY 2011 Executive Management Incentive Plan

Participant Information Form

Participant Name:                                          
                                         
                                                                               

Target Payout Percentage:                                          
                   

The Target Payout is allocated as follows:

 

Revenue:    40% Operating Income:    40% Free Cash Flow:    20%

The relevant Targets for Participant are as follows:

Revenue

 

Threshold Level:    $                                          Target Level:   
$                                          Maximum Level:   
$                                         

Operating Income

 

Threshold Level:    $                                          Target Level:   
$                                          Maximum Level:   
$                                         

Free Cash Flow

 

Threshold Level:    $                                          Target Level:   
$                                          Maximum Level:   
$                                         

 

 

Page 6.



--------------------------------------------------------------------------------

 

Appendix B

Certificate of Acknowledgement

I,                                         , hereby certify that I have read the
ModusLink Global Solutions, Inc. FY 2011 Executive Management Incentive Plan. I
understand and agree with the terms of the Plan and agree to be bound thereby.

 

 

      

 

   Participant Signature        Date   

 

          Printed Name          

 

          Witness Signature          

 

        Printed Name          

 

 

Page 7.